EX‑35.2 (logo) ncb National Cooperative Bank 2011 Crystal Drive Suite, 8oo Arlington, VA 22202 February 6, 2017 Wells Fargo Commercial Mortgage Securities, Inc. as Depositor Attn: AJ Sfarra 375 Park Avenue, 2nd Floor J0127-023 New York, NY 10152 RE: Annual Statement as to Compliance WFCM 2015 NXS3 Dear Sir/Madam: In accordance with the Pooling and Servicing Agreement entered into in connection with the issuance of the Commercial Mortgage Pass-Through Certificates Series 2015-NXS3, as an authorized officer of National Cooperative Bank, N.A., formerly NCB, FSB (the “NCB Master Servicer”), I hereby certify pursuant to Section 11.12 thereof that: a.
